Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 11/9/2021.  Claims 1-14 are presently pending and are presented for examination.
Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,   although the prior art discloses a power supply system comprising: a first power storage device; a second power storage device having a lower voltage than the first power storage device; a DC-DC converter including a choke coil, a first switching element configured to switch a connection state between a first end of the choke coil and the first power storage device, a first diode that is connected in parallel with the first switching element and that rectifies a current flowing from the choke coil side to the first power storage device side, and a second switching element configured to switch a ground state of the first end of the choke coil;
a semiconductor relay configured to switch a connection state between a
second end of the choke coil and the second power storage device, the prior art of record does not disclose or teach the combination of:

“a controller configured to enable switching between a first control in which the first switching element and the second switching element perform a switching operation by complementary PWM control and a second control in which the first switching element is turned off and the second switching element performs a switching operation by PWM control. and to switch from the first control to the second control when an ON time of the second switching element is controlled to become zero and a current flowing out from the second power storage device exceeds a first reference current.”

Regarding independent claim(s) 9,   although the prior art discloses A power supply system comprising: a first power storage device; a second power storage device having a lower voltage than the first power storage device; a DC-DC converter including a choke coil, a first switching element configured to switch a connection state between a first end of the choke coil and the first power storage device, a first diode that is connected in parallel with the first switching element and that rectifies a current flowing from the choke coil side to the first power storage device side, and a second switching element configured to switch a ground state of the first end of the choke coil; a semiconductor relay configured to switch a connection state between a second end of the choke coil and the second power storage device, the prior art of record does not disclose or teach the combination of:

“a controller configured to enable switching between a first control in which the first switching element and the second switching element perform a switching operation by complementary PWM control and a second control in which the first switching element is turned off and the second switching element performs a switching operation by PWM control, and to switch from the first control to the second control when a voltage on the first power storage device side becomes lower than a voltage of the second power storage device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859